Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: First and second setting elements in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (“a base element 220 which is composed of multiple components and which is designed for being mounted fixedly on the support structure 120 of the honing machine or on an adapter unit which is connected fixedly to the support structure. Furthermore, a wedge element 230 is provided which has a planar first wedge surface 231 facing towards the base element 220 and has a planar second wedge surface 232 which, in the assembled state, faces towards the main support 160.”) described in the specification (Para [0046]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation " for accommodating the expansion drive " in Line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this will be interpreted as “for accommodating an expansion drive.”
Claim 10 is rejected for its dependency on claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE 202017000022 U1) in view of Nagel (DE 102016205537 A1).
Regarding Claim 1, KLEIN teaches a:
Honing machine for honing a bore in a workpiece, comprising:
a support structure fixed to the machine (102);
at least one honing unit (130) mounted on the support structure and comprising:
a main support (110) configured to be mounted fixedly in relation to the support structure,
a spindle unit (180) supported by the main support (110) and in which a spindle shaft is rotatably mounted (Para [0054] “The honing spindle is mounted movably in a spindle housing 130 and can be rotated about its spindle axis (central longitudinal axis) by means of a rotary drive in the form of an electric motor integrated into the spindle housing.”), wherein the spindle shaft is rotatable about a spindle axis by means of a rotary drive (Para [0003] “The honing spindle is mounted movably in a spindle housing, can be rotated about its longitudinal central axis (spindle axis) by means of a rotary drive”) and, at a tool-side end, comprises a device for the fastening of a honing tool (Para [0003] “At a tool-side end, the honing spindle has a device for fastening a honing tool”), a linear guide system arranged between the main support and the spindle unit and serving for guiding a linear stroke movement of the spindle unit relative to the main support (Para [0016] “The use of a linear motor offers, inter alia, the advantage that, with a single mechanical design, both a force-guided regulation by predetermining the current and a distance-guided regulation by predetermining the position of the delivery can be carried out.”);
a stroke drive for generating the stroke movement  of the spindle unit (Para [0018] “The force saved for accelerating the mass and compensating for earth attraction on the oscillation drive (stroke drive) is available for a more dynamic movement of the stroke drive and thus a higher cutting speed in the process.”); and
an alignment system for setting the alignment of the spindle axis in relation to the support structure, wherein the alignment system is configured for a continuously variable, reversible setting of the alignment of the spindle axis in relation to the support structure, wherein the alignment system is configured for an independent setting of the position of the spindle axis along an axis of translation and for a setting of the orientation of the spindle axis in relation to two mutually perpendicular axes of rotation (Para [0033] “A honing machine having a linear direct drive as the expanding drive of the expanding system or of the expanding system.
delivery system can be provided by adjustments alone. Requirements about the control device with numerous different operating modes and. Operating modes are driven in order to implement different delivery strategies. A change between the feed strategies is possible without any modifications in the mechanical construction of the honing machine. Some possible delivery strategies are presented below by way of example. The control device can be configured such that several or all of the delivery strategies listed below can be adjusted:
(i) A completely force-guided delivery in which delivery is honed with a predetermined delivery force and resulting delivery position.
(ii) A completely guided delivery in which delivery is honed with a predetermined delivery position and resulting delivery force.
(iii) A delivery with a combination of force-guided and displacement-guided delivery, in which a weighting between predeterminable force and predeterminable delivery position can be predetermined, preferably steplessly, wherein the weighting can be predetermined constantly over time or variably over time, i.e. time-dependently.
(iv) A delivery defining a movement profile, for example.
B. It can be selected from the following group: (iv-1) delivery as a function of a stroke position of the honing tool in such a way that cutting material bodies are delivered to different extents and/or to different extents in a predeterminable stroke range of an axial reciprocating movement of the honing tool. (iv-2) delivery in which a delivery position is changed as a function of the rotational position of the rotary drive or of the honing tool; (iv-3) delivery in which a combination of the dependence of the delivery on the oscillation position and on the rotational position of the honing spindle can be predetermined.
(v) An adjustment in which a high-frequency, preferably harmonic, oscillation is superimposed on a force-guided and/or a displacement-guided adjustment.”).
But does not explicitly teach two axes of translation.
However, Nagel does teach a honing machine having two axes of translation (“At least one of the workstations is an honing station having at least one honing unit carried by the machine shell, which has a honing spindle which rotates about a vertical spindle axis is rotatable and parallel to the spindle axis movable back and forth.”) 
Regarding Claim 2, KLEIN as modified teaches all the limitations of claim 1, wherein the alignment system comprises a first setting unit (top guide rail 192 of Nagel) and a second setting unit (Bottom guide rail 192-2 of Nagel) which is separate from the first setting unit and which is arranged with a spacing to the first setting unit (See figure 1 of Nagel) , wherein each of the setting units comprises first setting elements for a continuously variable adjustment of a spacing between the support structure and the main support in a first direction and second setting elements for a generation of a continuously variable relative movement of the main support relative to the support structure in a second direction perpendicular to the first direction.
Regarding Claim 9, KLEIN as modified teaches all the limitations of claim 1 and in addition teaches wherein the spindle unit (180) comprises a spindle unit housing (130) comprising a first housing portion (130) for accommodating the rotary drive and a second housing portion (top portion of 150), formed as a single piece with the first housing portion (See figure 1 of , for accommodating the expansion drive (155).
Allowable Subject Matter
Regarding Claim 2, KLEIN as modified teaches all the limitations of claim 1 and in addition teaches wherein the alignment system comprises a first setting unit (top guide rail 192 of Nagel) and a second setting unit (Bottom guide rail 192-2 of Nagel) which is separate from the first setting unit and which is arranged with a spacing to the first setting unit (See figure 1 of Nagel), but KLEIN as modified does not alone or in combination teach, suggest or make obvious wherein each of the setting units comprises first setting elements for a continuously variable adjustment of a spacing between the support structure and the main support in a first direction and second setting elements for a generation of a continuously variable relative movement of the main support relative to the support structure in a second direction perpendicular to the first direction. Further modification of KLEIN as modified is not obvious as there is no reason to further modify the first base member to include first and second setting elements as KLEIN as modified is a rail alignment unit and it would not be obvious to replace or modify the mechanism of KLEIN as modified to have the setting elements such as a base, support and wedge element.
Thus, one would only arrive at the claimed invention (see specific claim language of claim 2) by using improper hindsight reasoning using knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper. As such claim 2 is allowable.
Claims 3-8 are also allowable due to dependence on claim 2.
 Regarding Claim 10, KLEIN as modified teaches all the limitations of claim 9 but does not alone or in combination teach, suggest or make obvious explicitly teach wherein the rotary drive is accommodated in an exchangeable first cartridge and the expansion drive is accommodated in an exchangeable second cartridge, wherein the first cartridge is introducible into the first housing portion and the second cartridge is introducible into the second housing portion. Further modification of KLEIN as modified is not obvious as there is no reason to further modify KLEIN to make the housing of the expansion and rotary drive be accommodated in exchangeable cartridges 
Thus, one would only arrive at the claimed invention (see specific claim language of claim 10) by using improper hindsight reasoning using knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper. As such Claim 10 is allowable
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein (US 7189143 B2) Teaches a honing machine of a similar configuration. .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723